     Case 2:15-cv-06633-CAS-SS Document 409-33 Filed 04/10/19 Page 1 of 11 Page ID
                                      #:11067


 1 LAW OFFICE OF DAVID W. WIECHERT
   DAVID W. WIECHERT (Cal. Bar No. 94607)
 2 JAHNAVI GOLDSTEIN (Cal. Bar No. 245084)
 3 WILLIAM J. MIGLER (Cal. Bar No. 318518)
   27136 Paseo Espada, Suite B1123
 4 San Juan Capistrano, California 92675
   Telephone: (949) 361-2822
 5 Facsimile: (949) 361-5722
 6 Email: dwiechert@aol.com
   Email: jahnavi@davidwiechertlaw.com
 7 Email: william@davidwiechertlaw.com
 8 Attorneys for Defendants
   Kiarash Jam and Integrated Administration, Inc.
 9
10
                            IN THE UNITED STATES DISTRICT COURT
11
          FOR THE CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
13
     THE WIMBLEDON FUND, SPC (CLASS             C.D. Cal. Consolidated Case No.
14
     TT),                                       2:15-cv-6633-CAS-AJWx
15                                              Honorable Christina A. Snyder
           Plaintiff,
16
                                                DEFENDANT KIARASH JAM’S
17   v.                                         PROPOSED STATEMENT OF
                                                UNCONTROVERTED FACTS AND
18
     GRAYBOX, LLC; INTEGRATED                   CONCLUSIONS OF LAW IN SUPPORT
19   ADMINISTRATION; EUGENE SCHER,              OF HIS MOTION FOR SUMMARY
     AS TRUSTEE OF BERGSTEIN TRUST;             JUDGMENT
20
     CASCADE TECHNOLOGIES CORP.,
21   and THE LAW OFFICES OF HENRY N.            Filed concurrently with:
     JANNOL,                                    Defendant Kiarash Jam’s Notice of Motion
22
                                                and Motion for Summary Judgment;
23        Defendants.                           Memorandum of Points and Authorities;
                                                Declaration of Kiarash Jam; Declaration of
24
                                                David Wiechert
25   THE WIMBLEDON FUND, SPC (CLASS
     TT),                                       Hearing Date: May 13, 2019
26
                                                Time:         10:00 a.m.
27             Plaintiff,                       Courtroom: 8D
28
     v.
            DEFENDANT KIARASH JAM’S STATEMENT OF UNCONTROVERTED FACTS
                             AND CONCLUSIONS OF LAW
     Case 2:15-cv-06633-CAS-SS Document 409-33 Filed 04/10/19 Page 2 of 11 Page ID
                                      #:11068


 1
 2   DAVID BERGSTEIN; JEROME
     SWARTZ; AARON GRUNFELD; and
 3   KIARASH JAM.,
 4
          Defendants.
 5
 6
     AND CONSOLIDATED ACTIONS AND
 7   RELATED THIRD-PARTY ACTIONS.
 8
 9
10         Pursuant to Central District of California Local Rule 56-1, Defendant Kiarash Jam
11 submits this Statement of Uncontroverted Facts and Conclusions of Law in support of his
12 Motion for Summary Judgment, filed concurrently herewith.
13 I.      UNCONTROVERTED FACTS
14             Uncontroverted Fact                              Supporting Evidence
15 (1) Advisory Services, Inc. f/k/a Swartz IP        Exhibit A to Wiechert Decl., at Bates-stamp
16 Services Group, Inc.’s (“SIP”) Certificate         # WF0000319-WF0000321.
   of Formation was filed with the Texas
17 Secretary of State’s Office on December 2,
18 2010.
   (2) While the certificate listed Bergstein’s       Exhibit A to Wiechert Decl., at Bates-stamp
19 attorney Aaron Grunfeld as SIP’s director,         # WF0000320, WF0000322-WF0000329,
20 filed concurrently with the certificate was        WF0000333-WF0000338.
   SIP’s bylaws and “Resolutions Adopted by
21 Sole Director,” which listed David
22 Bergstein (“Bergstein”) as SIP’s sole
   director and named him President and
23 Secretary of SIP.
24 (3) SIP’s stated address was 10101 Fondren         Exhibit A to Wiechert Decl., at Bates-stamp
   Road, Suite 515, Houston, Texas 77096.             # WF0000320.
25 (4) SIP’s name was formally changed to             Exhibit B to Wiechert Decl.
26 “Advisory IP Services, Inc.” on June 13,
   2012.
27 (5) SIP had two bank accounts with                 Exhibit A to Wiechert Decl., at Bates-stamp
28 Deutsche Bank and one account with Wells           # WF0000317-WF0000318; Exhibit C to
                                                  2
            DEFENDANT KIARASH JAM’S STATEMENT OF UNCONTROVERTED FACTS
                             AND CONCLUSIONS OF LAW
   Case 2:15-cv-06633-CAS-SS Document 409-33 Filed 04/10/19 Page 3 of 11 Page ID
                                    #:11069


 1 Fargo Bank, all of which listed Bergstein as Wiechert Decl.; Exhibit D to Wiechert
 2 the sole signatory.                          Decl.; Exhibit L to Wiechert Decl.; Exhibit
                                                AA to Wiechert Decl.; Exhibit BB to
 3                                              Wiechert Decl.; Exhibit CC to Wiechert
 4                                              Decl.; Jam Decl. at ¶ 8.
   (6) SIP’s responsible party for tax purposes Exhibit E to Wiechert Decl.; Exhibit F to
 5 filed with the IRS was Graybox, LLC          Wiechert Decl.; Exhibit G to Wiechert
 6 (“Graybox”), another entity wholly owned Decl.
   and controlled by Bergstein.
 7 (7) 87.5% of SIP’s outstanding shares were Exhibit A to Wiechert Decl. at Bates-stamp
 8 held by Owari Opus, Inc.                     # WF0000338; Exhibit H to Wiechert
                                                Decl.; Exhibit I to Wiechert Decl.
 9 (8) Owari Opus Inc. was 100% owned by        Exhibit A to Wiechert Decl. at Bates-stamp
10 Bergstein.                                   # WF0000339-WF0000341; Exhibit J to
                                                Wiechert Decl. at Bates-stamp #
11                                              JAM_TT_001149.
12 (9) The remaining 12.5% of SIP shares        Exhibit A to Wiechert Decl. at Bates-stamp
   were intended to be held by Jerome Swartz, # WF0000338; Exhibit H to Wiechert
13 an individual.                               Decl.; Exhibit I to Wiechert Decl.
14 (10) Jam never owned shares in SIP, and no Exhibit H to Wiechert Decl.; Exhibit I to
   SIP share certificate bearing Defendant      Wiechert Decl.; Exhibit K to Wiechert
15 Kiarash Jam’s (“Jam”) name was ever          Decl.; Jam Decl. at ¶ 2.
16 issued to or received by Jam.
   (11) In and around November 2011,            Exhibit L to Wiechert Decl.; Jam Decl. at ¶
17 Bergstein negotiated with representatives of 3.
18 Weston Capital Asset Management, LLC
   (“Weston”) for Plaintiff The Wimbledon
19
   Fund, SPC (Class TT)’s (“Wimbledon”)
20 investment of $17.7 million into SIP, on the
   promise that SIP’s management of the
21
   money would produce a similar return
22 Wimbledon would have experienced if its
   funds was left in the Tewksbury Fund – a
23
   highly regarded investment fund in which
24 Wimbledon’s investor clients believed their
   investments would be held.
25
   (12) Bergstein solely negotiated             Exhibit L to Wiechert Decl.; Exhibit Z to
26 Wimbledon’s investment into SIP on SIP’s Wiechert Decl. at pp. 1-2; Jam Decl. at ¶ 3.
   behalf.
27
   (13) Wimbledon’s investment into SIP was Exhibit M to Wiechert Decl.; Exhibit N to
28 memorialized in the Note Purchase            Wiechert Decl.; Jam Decl. at ¶ 4.
                                              3
           DEFENDANT KIARASH JAM’S STATEMENT OF UNCONTROVERTED FACTS
                            AND CONCLUSIONS OF LAW
   Case 2:15-cv-06633-CAS-SS Document 409-33 Filed 04/10/19 Page 4 of 11 Page ID
                                    #:11070


 1 Agreement (“NPA”) and Reference Notes,
 2 which Jam executed on behalf of SIP as
   “Vice President.”
 3 (14) Jam also executed a Side Letter on        Exhibit O to Wiechert Decl.; Exhibit P to
 4 SIP’s behalf (but not as Vice President),      Wiechert Decl.; Jam Decl. at ¶ 5.
   representing that at least $5 million of
 5 Wimbledon’s investment would remain in
 6 SIP’s Deutsche Bank account, however this
   Side Letter was never fully executed or
 7 relied upon by Wimbledon.
 8 (15) Bergstein directed Jam to execute these   Exhibit Q to Wiechert Decl.; Exhibit S to
   documents on SIP’s behalf, and Jam did so      Wiechert Decl.; Exhibit T to Wiechert
 9 as he was accustomed to signing documents      Decl.; Jam Decl. at ¶ 6.
10 for Bergstein, whom he trusted, and which
   he understood numerous attorneys had
11 vetted.
12 (16) Jam did not read the NPA, Reference       Exhibit Q to Wiechert Decl.; Exhibit R to
   Notes, or Side Letter before signing them;     Wiechert Decl.; Exhibit U to Wiechert
13 he returned executed copies of a revised set   Decl.; Jam Decl. at ¶ 7.
14 eleven minutes after receiving Bergstein’s
   email directing Jam to execute the
15 documents.
16 (17) Bergstein routinely controlled Jam in     Exhibit S to Wiechert Decl.
   transactions in which both were involved.
17 (18) Wimbledon did not rely on Jam’s           Exhibit P to Wiechert Decl.; Exhibit Z to
18 signature on the Side Letter, which was        Wiechert Decl. at pp. 1-2
   never fully executed by Weston’s agent
19 Keith Wellner, nor on Jam’s signatures on
20 the NPA or the Notes – indeed, Wimbledon
   has admitted that it had no oral
21
   communications with Jam and Jam never
22 made any misrepresentations to
   Wimbledon.
23
   (19) Wimbledon would have accepted the         Exhibit P to Wiechert Decl.
24 NPA and Reference Notes regardless of
   who signed them on behalf of SIP.
25
   (20) Wimbledon’s investment totaling over      Exhibit A to Wiechert Decl., at Bates-stamp
26 $17,000,000 was transferred in two             # WF0000317-WF0000318; Exhibit C to
   tranches into a SIP Deutsche Bank account,     Wiechert Decl.; Exhibit D to Wiechert
27
   which, like all the SIP bank accounts, was     Decl.; Exhibit L to Wiechert Decl.; Jam
28 opened and singularly controlled by            Decl. at ¶ 8.
                                              4
           DEFENDANT KIARASH JAM’S STATEMENT OF UNCONTROVERTED FACTS
                            AND CONCLUSIONS OF LAW
   Case 2:15-cv-06633-CAS-SS Document 409-33 Filed 04/10/19 Page 5 of 11 Page ID
                                    #:11071


 1 Bergstein.
 2 (21) Bergstein solely determined the            Exhibit S to Wiechert Decl.; Exhibit V to
   trajectory of SIP’s funds, with Jam having      Wiechert Decl.; Exhibit W to Wiechert
 3 no control over SIP’s use or transferring of    Decl.; Jam Decl. at ¶ 8.
 4 its funds.
   (22) On February 8, 2013 Wimbledon filed        Exhibit X to Wiechert Decl. at p. 2.
 5 in New York state court a complaint against
 6 SIP for breach of the Note Purchase
   Agreement.
 7 (23) Bergstein asked Jam to sign an             Jam Decl. at ¶ 9.
 8 affidavit regarding service of the complaint
   as an officer of SIP.
 9 (24) On November 24, 2015, the New York         Exhibit X to Wiechert Decl. at p. 2.
10 court entered judgment in Wimbledon’s
   favor for $23,051,971.31.
11 (25) On July 30, 2015, Wimbledon filed the      Exhibit X to Wiechert Decl. at p. 2; C.D.
12 instant alter-ego claims against, inter alia,   Cal. Case No. Case No. 2:16-cv-02287-
   Bergstein and Jam in United States District     CAS-SS, Dkt. No 1.
13 Court for the Southern District of Texas.
14 (26) On April 4, 2016 this case was             Exhibit X to Wiechert Decl. at pp. 2-3; C.D.
   transferred to this Court and it was            Cal. Case No. Case No. 2:16-cv-02287-
15 subsequently consolidated into Case No.         CAS-SS, Dkt. Nos. 64-65
16 2:15-cv-6633-CAS.
   (27) In 2017, Bergstein and Wimbledon           Exhibit X to Wiechert Decl. at p. 3.
17
   began settlement negotiations.
18 (28) Bergstein, through his counsel,            Exhibit X to Wiechert Decl. at p. 3; Exhibit
   negotiated on behalf of himself, Graybox,       Y to Wiechert Decl. at pp. 5-6.
19
   LLC (“Graybox”) (to which he was its sole
20 member), and SIP.
   (29) On November 16, 2017, Bergstein,           Exhibit X to Wiechert Decl. at p. 1; Exhibit
21
   SIP, Graybox, and Wimbledon executed a          Y to Wiechert Decl. at pp. 5-6.
22 “Confidential Compromise Settlement and
23 Release Agreement” (the “Settlement
   Agreement”) which purported to settle
24 Wimbledon’s claims against Bergstein, SIP
25 and Graybox in exchange for $9,412,000.
   (30) Bergstein executed the Settlement          Exhibit X to Wiechert Decl. at p. 14.
26 Agreement on SIP’s behalf.
27 (31) The $9,412,000 payment to                  Exhibit X to Wiechert Decl. at p. 4 ¶¶
   Wimbledon was to be made in three               (A)(1)(a)-(c).
28 installments: (1) Graybox was to make an
                                               5
            DEFENDANT KIARASH JAM’S STATEMENT OF UNCONTROVERTED FACTS
                             AND CONCLUSIONS OF LAW
   Case 2:15-cv-06633-CAS-SS Document 409-33 Filed 04/10/19 Page 6 of 11 Page ID
                                    #:11072


 1 initial $2,412,000 payment on the date the
 2 Settlement Agreement was executed; (2)
   SIP was to pay $5 million within 30 days of
 3 the Settlement Agreement’s execution; and
 4 (3) SIP was to pay an additional $2 million
   within twelve months of the Settlement’s
 5 execution.
 6 (32) The third installment payment SIP was       Exhibit X to Wiechert Decl. at p. 4 ¶
   to make was secured by a consent judgment        (A)(1)(c).
 7 against Bergstein and in favor of
 8 Wimbledon.
   (33) The Settlement Agreement provided           Exhibit X to Wiechert Decl. at p. 5 ¶ 5, pp.
 9 that if the first two installments were paid,    6-7 ¶ (B)(1).
10 Wimbledon would release Bergstein,
   Graybox, and SIP, along with all other
11 parties to the instant lawsuit except for Jam
12 and Integrated Administration.
   (34) Jam and Integrated Administration           Exhibit X to Wiechert Decl. at p. 7 ¶ (B)(2).
13 would be released only if the third
14 installment (SIP’s additional payment of $2
   million) was paid.
15 (35) Graybox made the first installment          Exhibit Y to Wiechert Decl. at pp. 5-6
16 payment, and SIP, using Bergstein’s
   personal funds and assets (and the assets of
17 his entities) made the second installment
18 payment.
   (36) Accordingly, Wimbledon released             Exhibit Y to Wiechert Decl. at p. 6; Exhibit
19 Bergstein, Graybox, SIP, and all other
                                                    DD to Wiechert Decl.
20 parties except Jam and Integrated
   Administration.
21
   (37) SIP’s final $2 million installment          Exhibit Y to Wiechert Decl. at p. 6.
22 payment was never made.
   (38) Even though Wimbledon had an active         Jam Decl. at ¶ 10.
23
   complaint alleging Jam was the alter ego of
24 SIP, it did not invite Jam to the negotiations
   of the Settlement Agreement and indeed
25
   Jam was in no way involved in the
26 negotiations which culminated in the
   Settlement Agreement’s execution.
27
   (39) Jam did not learn about the Settlement      Jam Decl. at ¶ 10.
28 Agreement’s existence or that there were
                                                6
            DEFENDANT KIARASH JAM’S STATEMENT OF UNCONTROVERTED FACTS
                             AND CONCLUSIONS OF LAW
     Case 2:15-cv-06633-CAS-SS Document 409-33 Filed 04/10/19 Page 7 of 11 Page ID
                                      #:11073


 1 even settlement negotiations until the
 2 Settlement Agreement was presented as
   evidence in Bergstein’s criminal trial in
 3 February 2018.
 4 (40) Due to his pending appeal in that case, Wiechert Decl. at ¶ 32.
   Bergstein is unavailable as a witness here.
 5 II.   CONCLUSIONS OF LAW
 6 A.    Motion for Summary Judgment Standard
 7         1.    Federal Rule of Civil Procedure 56(a) permits “[a] party [to] move for
 8 summary judgment, identifying each claim or defense – or the part of each claim or
 9 defense – on which summary judgment is sought.” A motion for summary judgment
10 should be granted if “there is no genuine issue as to any material fact and that the moving
11 party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c).
12        2.     The moving party without the burden of persuasion “must either produce
13 evidence negating an essential element of the nonmoving party’s claim or defense or show
14 that the nonmoving party does not have enough evidence of an essential element to carry
15 its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins. Co., Ltd. v. Fritz
16 Cos., Inc., 210 F.3d 1099, 1102 (9th Cir. 2000). If the moving party meets this initial
17 burden, the nonmoving party must identify “specific facts showing that there is a genuine
18 issue for trial.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630
19 (9th Cir. 1987). However, “the mere existence of a scintilla of evidence supporting the
20 non-moving party’s position” will not defeat a motion for summary judgment. Peliculas Y
21 Videos Internacionales, 302 F. Supp. 2d at 1333-34 (citing Anderson v. Liberty Lobby,
22 Inc., 477 U.S. 242, 252 (1986)). The non-moving party must produce evidence or point to
23 specific facts upon which a jury could reasonably find for them. Anderson, 477 U.S. at
24 252.
25 B.      Choice-of-Law
26         3.    Under Van Dusen v. Barrack, 376 U.S. 612 (1964) and Ferens v. John Deere
27 Co., 494 U.S. 516 (1990), the substantive laws of the forum state where a federal diversity
28 suit was originally filed will still govern after the case is transferred under 28 U.S.C §
                                                7
            DEFENDANT KIARASH JAM’S STATEMENT OF UNCONTROVERTED FACTS
                             AND CONCLUSIONS OF LAW
     Case 2:15-cv-06633-CAS-SS Document 409-33 Filed 04/10/19 Page 8 of 11 Page ID
                                      #:11074


 1 1404(a) since a § 1404(a) venue transfer results only in “a change of courtrooms,” and not
 2 a change of law. Ferens, 494 U.S. at 531; Van Dusen, 376 U.S. at 637; Ravelo Monegro v.
 3 Rosa, 211 F.3d 509, 513 n. 3 (9th Cir. 2000).
 4         4.     Because Wimbledon originally filed suit against Jam in United States District
 5 Court for the Southern District of Texas, and the case was transferred to this Court,
 6 pursuant to 28 U.S.C. § 1404(a), on April 4, 2016, Texas substantive law governs
 7 Wimbledon’s claims.
 8         5.     Alternatively, the law of a corporation’s state of incorporation governs
 9 whether that corporate form can be disregarded. See Amoco Chem. Co. v. Tex Tin Corp.,
10 925 F. Supp. 1192, 1201 (S.D. Tex. 1996) citing Restatement (Second) of Conflict of
11 Laws §§ 307, 309 (1971) (“The Court looks to the law of the State of incorporation for
12 each corporate defendant to determine whether its corporate entity should be
13 disregarded.”) (brackets omitted).
14         6.     Here, because SIP was incorporated under Texas law, Texas law is to be
15 applied to determine whether SIP’s corporate form is to be disregarded.
16 C.      Wimbledon’s Alter-ego Claims
17         7.     Under Texas law, a claim of alter-ego requires “[1] a unity between the
18 corporation and the individual to the extent that the corporation’s separateness has ceased,
19 and [2] holding only the corporation liable would be unjust.” Endsley Elec., Inc. v. Altech,
20 Inc., 378 S.W.3d 15, 23 (Tex. App. – Texarkana 2012).
21         8.     Texas law requires the purported alter-ego of a corporation be a shareholder
22 of that corporation. See Bollore S.A. v. Import Warehouse, Inc., 448 F.3d 317, 325 (5th
23 Cir. 2006) (“The great weight of Texas precedent indicates that, for the alter ego doctrine
24 to apply against an individual under this test, the individual must own stock in the
25 corporation.”); Permian Petroleum Co. v. Petroleos Mexicanos, 934 F.2d 635, 643 (5th
26 Cir. 1991) (“Texas courts will not apply the alter ego doctrine to directly or reversely
27 pierce the corporate veil unless one of the ‘alter egos’ owns stock in the other.”);
28 Castleberry v. Branscum, 721 S.W.2d 270, 272 (Tex. 1986) (stating that to be considered
                                                 8
            DEFENDANT KIARASH JAM’S STATEMENT OF UNCONTROVERTED FACTS
                             AND CONCLUSIONS OF LAW
     Case 2:15-cv-06633-CAS-SS Document 409-33 Filed 04/10/19 Page 9 of 11 Page ID
                                      #:11075


 1 a corporation’s alter-ego, an individual must have “ownership and control” over the
 2 corporation).
 3         9.    Jam was never a shareholder in SIP, and therefore cannot be its alter-ego. At
 4 its inception, SIP stock was held, or was intended to be held, by two entities/persons:
 5 Owari Opus, Inc., which owned 87.5%, and Jerry Swartz, who was to own 12.5%.
 6 Bergstein was the sole owner of Owari Opus, Inc. Furthermore, Jam was never issued and
 7 never possessed a stock certificate indicating ownership in SIP.
 8         10.   Alternatively, Jam is entitled to summary judgment because he did not
 9 exercise the perquisite dominance and control over SIP required under Texas law.
10         11.   As noted above, the two elements of an alter-ego claim under Texas law are
11 “[1] a unity between the corporation and the individual to the extent that the corporation’s
12 separateness has ceased, and [2] holding only the corporation liable would be unjust.”
13 Endsley Elec., Inc., 378 S.W.3d at 23. As to the first element, the factors Texas courts
14 weigh in determining whether there is an inextricable unity between the individual and the
15 corporation are “the degree to which corporate formalities have been followed and
16 corporate and individual property have been kept separately, the amount of financial
17 interest, ownership and control the individual maintains over the corporation, and whether
18 the corporation has been used for personal purposes.” Mancorp, Inc. v. Culpepper, 802
19 S.W.2d 226, 229 (Tex. 1990). In other words, Texas courts look to see whether an
20 individual “owns or controls the corporate entity and operates the company in a manner
21 indistinguishable from his personal affairs and in a manner calculated to mislead those
22 dealing with him to their detriment.” Lisanti v. Dixon, 147 S.W.3d 638, 644 (Tex. App. –
23 Dallas 2004).
24         12.   Jam’s involvement in SIP was meager and was limited to executing the Note
25 Purchase Agreement, Reference Notes, and Side Letter. Bergstein directed Jam to execute
26 these papers, and Jam was the signor only because he happened that day to have the
27 easiest access to a computer printer and scanner. Moreover, Jam was not a shareholder in
28 SIP, was not a signatory on SIP’s bank accounts, and never directed transfers of monies
                                                 9
            DEFENDANT KIARASH JAM’S STATEMENT OF UNCONTROVERTED FACTS
                             AND CONCLUSIONS OF LAW
     Case 2:15-cv-06633-CAS-SS Document 409-33 Filed 04/10/19 Page 10 of 11 Page ID
                                       #:11076


 1 from SIP’s accounts. Furthermore, while he executed the Note Purchase Agreement and
 2 side letter as SIP’s Vice President, this was incorrect as Jam was never formally named as
 3 SIP’s Vice President. However, even if Jam was Vice President, that fact in and of itself is
 4 not in any determinative of whether Jam is SIP’s alter-ego. See Nichols v. Tseng Hsiang
 5 Lin, 282 S.W.3d 743, 747 (Tex. App. – Dallas 2009) (“An individual’s standing as an
 6 officer, director, or majority shareholder of an entity alone is insufficient to support a
 7 finding of alter ego.”).
 8          13.   Alternatively, even if Jam is found to be SIP’s alter-ego, Wimbledon has
 9 already settled its claims against Jam given that it settled with SIP via the Settlement
10 Agreement.
11          14.   Texas law does not consider a corporation and its alter-ego to be akin to joint
12 tortfeasors. See Lewis v. Exxon Co., USA, 786 S.W.2d 724, 732 (Tex. App. – El Paso
13 1989) abrogated on other grounds by Ruiz v. Conoco, Inc., 868 S.W.2d 752 (Tex. 1993)
14 (“Lewis’ amended petition merely alleges that the Holts operated H&H Trucking, Inc., as
15 their ‘alter-ego’ . . . Under these allegations, H&H Trucking, Inc., would be liable if at all,
16 only on a respondeat superior theory, and the Holts would be liable, if at all, following a
17 finding of liability on the part of H&H Trucking only on a theory of alter ego, neither of
18 which is sufficient to characterize them as ‘alleged joint tort-feasors’ . . .”). Thus, Texas’s
19 abrogation of the common law rule which precluded a plaintiff from pursuing claims
20 against other joint tortfeasors after settling and releasing another joint tortfeasor is not
21 applicable to a corporation/alter-ego situation.
22          15.   Under Texas law, the settlement and release of a corporation equates to the
23 settlement and release of its alter-ego, and vice versa. This notion is consistent with the
24 underlying principles of piercing the corporate veil under an alter-ego theory, which
25 presumes that there is no actual separation between the corporation and the individual
26 owner/shareholder and that the two are actually one and the same. See Richard Nugent
27 and CAO, Inc. v. Estate of Ellickson, 543 S.W.3d 243, 264 (Tex. App. – Houston 2018)
28 (“The concept of alter ego, as typically applied in the corporate context, collapses the
                                                  10
            DEFENDANT KIARASH JAM’S STATEMENT OF UNCONTROVERTED FACTS
                             AND CONCLUSIONS OF LAW
     Case 2:15-cv-06633-CAS-SS Document 409-33 Filed 04/10/19 Page 11 of 11 Page ID
                                       #:11077


 1 distinction between a corporation and its shareholder or shareholders by treating them as
 2 one and the same for liability purposes.”). It logically flows then that to settle with one is
 3 to settle with the other given that there actually is no corporation – it is just an individual
 4 acting under the guise of a corporate form.
 5          16.   Therefore, assuming Jam is SIP’s alter-ego is to assume that Jam and SIP are
 6 one and the same, when Wimbledon released SIP via the Settlement Agreement, it equally
 7 settled with Jam, thus meaning Wimbledon’s current claim that Jam is liable for SIP’s
 8 obligations have been settled and released.
 9
10                                           Respectfully submitted,
11
12 Dated: April 10, 2019                     LAW OFFICE OF DAVID W. WIECHERT
13                                           By: /s/ David W. Wiechert
14                                           David W. Wiechert
                                             Jahnavi Goldstein
15                                           William J. Migler
16                                           Attorneys for Defendants
                                             Kiarash Jam and Integrated Administration, Inc.
17
18
19
20
21
22
23
24
25
26
27
28
                                                  11
            DEFENDANT KIARASH JAM’S STATEMENT OF UNCONTROVERTED FACTS
                             AND CONCLUSIONS OF LAW
